Case 1:19-cv-00715-LO-IDD Document 25 Filed 06/12/19 Page 1 of 2 PageID# 533




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 JUUL LABS, INC.,

                       Plaintiff,


 v.                                                      Civil Action No. 1: 19-cv-00715


 THE UNINCORPORATED ASSOCIATIONS
 IDENTIFIED IN SCHEDULE A,

                       Defendants.




      [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION FOR LEAVE TO FILE
          UNDER SEAL AND/OR REDACTED DOCUMENTS FOR GOOD CAUSE

         This Court, having considered the Motion by Plaintiff Juul Labs, Inc. to file sealed

 versions of (I) Schedule A to the Complaint, which includes a list of eBay account names used

 by Defendants; (2) Exhibit 2 to the Complaint, which contains screenshots of Defendants'

 Internet Store listings; (3) Exhibit 3 to the Complaint, which also contains screenshots of

 Defendants' Internet Store payment pages; and (4) Plaintiffs memorandum of law in support of

 its ex parte motion for a temporary restraining order including temporary asset restraint and

 expedited discovery and for good cause shown, it is hereby

         ORDERED that the Motion shall be, and hereby is, granted; and it is further
Case 1:19-cv-00715-LO-IDD Document 25 Filed 06/12/19 Page 2 of 2 PageID# 534




        ORDERED that once the temporary restraining order has been served on the relevant

 parties and the requested actions taken, Plain ti ff shall move to unseal these documents.


                J}-,   \)
 SOORDEREDTHISQ__dayof j�                          ,2019.



                                                       -�-�---=-___,,;:_---:Isl____
                                                                     Ivan D. Davis
                                                          United States Magistrate Judge




                                                  2
